2014 IL App (1st) 132239
                                              No. 1-13-2239
                                                                                          Fifth Division
                                                                                        August 22, 2014


                                             IN THE
                                  APPELLATE COURT OF ILLINOIS
                                    FIRST JUDICIAL DISTRICT


                                                          )
     GERALD S. McCARTHY,                                  )
                                                          )   Appeal from the Circuit Court
                  Plaintiff-Appellant,                    )   of Cook County.
                                                          )
           v.                                             )   No. 13 CH 0278
                                                          )
     ROZLYN TAYLOR, ELAINE LAWELL,                        )   The Honorable Rodolfo Garcia,
     WAYNE REYNOLDS, SR.,                                 )   Judge Presiding.
     and DEVON MORRIS,                                    )
                                                          )
                  Defendants-Appellees.                   )
                                                          )


                PRESIDING JUSTICE GORDON delivered the judgment of the court, with opinion.
                Justices McBride and Taylor concurred in the judgment and opinion.

                                              OPINION

¶1        Plaintiff Gerald S. McCarthy appeals the trial court’s finding that a handwritten

       amendment to a trust naming defendant Rozlyn Taylor as the successor trustee is valid and

       enforceable. Plaintiff claims: (1) that during the last years of decedent Abraham Lincoln

       Reynolds III’s life and at the time of his death, plaintiff was successor trustee; and (2) that

       the handwritten amendment to the trust appointing defendant as successor trustee is invalid

       as it neither complied with the requirements of the trust’s own amendment clause nor
     No. 1-13-2239


        complied with the requirements for amendments under Illinois law. For the following

        reasons, we affirm.

¶2                                           BACKGROUND

¶3                                           I. The Complaint

¶4          On January 4, 2013, plaintiff filed a verified complaint for declaratory judgment and

        other relief.

¶5          The complaint alleges that on July 20, 2006, Reynolds created and executed the “A.L.

        Reynolds III 2006 Declaration of Living Trust” (the trust). Reynolds was the “first trustee

        and instructed that he would have full power over the trust during his life and that after his

        death the trust assets ‘shall be administered by [Reynolds’] successor trustee(s) in accordance

        with the terms that are set forth’ ” in the trust. The trust named Cherie Coles 1 as the

        successor trustee and it provided that “if Coles could not act at the time of [Reynolds’] death,

        and no alternate successor was named,” then plaintiff was to be appointed second successor

        trustee. The trust granted 10% of the residuary estate to plaintiff, 80% to Coles, and 10% to

        Elaine Lawell. However, if Coles predeceased Reynolds, her 80% interest would go to

        plaintiff.

¶6          Coles passed away on April 23, 2007. The complaint alleges that, after Coles’ death,

        Reynolds never appointed a replacement successor trustee, and “thus, pursuant to the terms

        of the Trust [plaintiff] became the successor trustee.”

¶7          On March 3, 2010, Reynolds “amended the Trust by a type-written, executed[,] and

        notarized document.” Furthermore, the complaint alleges that this amendment “was delivered



            1
             According to the trial court’s oral opinion, Cherie Coles was the love interest of
     Reynolds, but predeceased him.
                                                      2
       No. 1-13-2239


          to [plaintiff], as successor trustee, during [Reynolds’] life as required by the Trust in order to

          make the Amendment effective.”

¶8            The complaint alleges that Reynolds left plaintiff a voice message on December 15,

          2012. The message indicated that Reynolds was taking his own life and that “something was

          left in [Reynolds’] apartment.”

¶9            Reynolds committed suicide on December 15, 2012. After plaintiff listened to the voice

          message left by Reynolds, on December 16, 2012, he contacted the Chicago police

          department, which discovered Reynolds’ body in his automobile.

¶ 10          The complaint alleges that defendant 2 was on the scene when the police discovered the

          body and that she was left alone to go to Reynolds’ apartment. The complaint further alleges

          that, “on information and belief, Taylor removed items from the apartment.”

¶ 11          According to the complaint, Reynolds’ attorney contacted plaintiff on December 16,

          2012, and told him that plaintiff was the successor trustee and that there were tasks that had

          to be accomplished. However, after meeting with defendant, the attorney contacted plaintiff

          and told him that he had forgotten that Reynolds had come to see him about a week before

          his death and given him instructions on amending the trust. The attorney told plaintiff that,

          under the amendment, defendant, not plaintiff, was the successor trustee and would take 80%

          of the trust assets.

¶ 12          The complaint alleges that on December 19, 2012, the attorney sent plaintiff a copy of the

          amendment to the trust with a cover letter, which stated:

                  “You indicated to me by phone that A.L. left you a message in the evening of

                  December 17, 2012, advising you that he visited with me and that he wanted you and
              2
               According to the trial court’s oral opinion, after Cherie Coles passed away, Reynolds
       met defendant and the two became intimately involved.
                                                        3
       No. 1-13-2239


                    Rozlyn to share the trust assets. At home at about mid-day on that same date,

                    [Reynolds] presented to me the amended trust document that he had made in his own

                    handwriting.”

          Two days later, on December 21, 2012, the attorney sent plaintiff a letter stating that his

          reference to December 17, 2012, in the cover letter should be replaced with December 15,

          2012, the date that Reynolds passed away.

¶ 13         The complaint alleges that the amendments “were not initialed, were not type-written,

          were not signed, and were not notarized – as the Trust and [2010] amendment had been.” The

          complaint further alleges that “the revisions are inconsistent *** and make no sense in

          places.” For example, “on page 2, [plaintiff’s] interest is stated to be both 20 and 10%.”

¶ 14         According to the complaint, “[the attorney], presumably at the direction of Taylor, began

          to contact financial institutions, the medical examiner, the condominium association, etc.

          claiming that he was acting under the direction of the successor trustee, Taylor, and

          indicating that Taylor had [the] power to direct the Trust.” On December 26, 2012, plaintiff

          sent a letter to the attorney “requiring him to cease and desist from taking [any] further steps

          related to the Trust or any amendments thereto, actual or purported.” On December 28, 2012,

          the attorney “indicated that he would refrain from liquidating assets under the Trust while

          this suit was drafted and filed[,] but did not commit to taking no further action under the

          Trust.”

¶ 15         In the complaint, plaintiff requested that the trial court declare the 2012 amendments to

          the trust invalid, enter a temporary restraining order preventing defendant from taking any

          actions with respect to the trust, and enter a preliminary and permanent mandatory injunction

          for the same. Moreover, plaintiff alleges “on information and belief, [that] Taylor, in


                                                        4
       No. 1-13-2239


          conjunction with [the attorney] wrongfully assumed control, dominion and/or ownership of

          Trust assets.”

¶ 16                                             A. The Trust

¶ 17         The first paragraph of the trust declares that the trust consists “of the property identified

          on [an] attached Schedule of Property.” It declares Reynolds “first trustee” and provides that,

          upon Reynolds’ death, the trust shall “be administered by [his] successor trustee(s) in

          accordance with the terms that are set forth” in the trust.

¶ 18         The second paragraph of the trust, hereinafter referred to as “the amendment clause,”

          provides:

                       “At any time during my life, I may amend or revoke this

                 instrument or remove the successor trustee, by written notice delivered

                 to the successor trustee, and if this instrument is completely revoked,

                 all trust property held by the trustee shall be transferred and delivered

                 in total and revert back to me as my personal and/or individual

                 property or as I otherwise may direct in writing.”

¶ 19         The third paragraph of the trust, hereinafter referred to as “the succession clause,” names

          Coles as Reynolds’ successor trustee. The remainder of the paragraph provides:

                       “The successor trustee may resign at any time by written notice to

                 me if living, otherwise to each beneficiary then entitled to receive

                 assets from the trust. In the case of the resignation, refusal or inability

                 to act of the successor trustee appointed to act hereunder, notice should

                 be provided to me, if living, otherwise to the beneficiaries who shall

                 appoint another successor trustee. If such notice is received by me and


                                                        5
       No. 1-13-2239


                   I am unable to then appoint a second successor trustee, I declare that

                   Gerald McCarthy *** is hereby appointed second successor trustee. In

                   the event that neither Cherie Coles nor Gerald McCarthy are able to

                   serve as successor trustees and I am unable to then appoint an

                   alternative second successor trustee, I appoint [my attorney] to serve in

                   their stead.”

¶ 20         The fourth paragraph provides that, upon Reynolds’ death, the successor trustee is to take

          possession of and provide care for Reynolds’ dog “Joy Joy.” If the successor trustee is unable

          to provide for his dog, Elaine Lawell is to provide for Joy Joy.

¶ 21         The fifth paragraph provides that all unliquidated assets and property in the trust are to be

          sold “and, thereby, reduced to cash” upon Reynolds’ death. After the cash is used to satisfy

          certain expenses, obligations, and debts, the trust provides that “the remaining cash shall be

          distributed” in the following manner: (1) 10% to plaintiff; (2) 10% to Lawell; and (3) 80% to

          Coles.

¶ 22         The sixth paragraph of the trust provides, in relevant part:

                       “In the event that Cherie Coles pre-deceases me, her percentage

                   share (80%) shall be given to Gerald McCarthy and Gerald

                   McCarthy’s percentage share (10%) *** shall [be] extinguished and be

                   given to Reverend Wayne Reynolds, Senior.”

¶ 23         Finally, the last paragraph of the trust provides:

                       “It is my further intention that this document and its contents

                   remain confidential during my life and shall not be disclosed to anyone

                   including the successor trustee(s) named herein and the beneficiaries;


                                                        6
       No. 1-13-2239


                  the original shall be kept in my possession and a duplicate of the

                  original shall be maintained by [my attorney] who, upon my death,

                  shall distribute copies to my successor trustee and the beneficiaries.”

¶ 24          A schedule of the property “encompassed and *** owned by [the] trust” is attached to the

          document. Among other assets, the attachment lists Reynolds’ checking account, money

          market checking account, two individual retirement accounts (IRAs), multiple savings bonds,

          and a “1996 Mercury Grand Marquee automobile.”

¶ 25                                          B. 2010 Amendment

¶ 26          On March 3, 2010, Reynolds executed an “Amendment to the Abraham Lincoln

          Reynolds, III 2006 Declaration of Living Trust” (2010 amendment). Like the trust, the 2010

          amendment is typewritten, signed, and notarized.

¶ 27          Specifically, the 2010 amendment: (1) “clarified and augmented” the powers of the

          trustee to include the powers “to borrow money on behalf of the trust and to pledge and

          encumber property of the trust” and (2) provided that “real property owned by [the trust] is

          encumbered or conveyed by [Reynolds] to secure payment” for a “Home Equity Conversion

          Mortgage” (HECM) through Wells Fargo Bank.

¶ 28                                 C. Cover Letter and 2012 Amendment

¶ 29          In a cover letter dated December 19, 2012, the attorney informed plaintiff that Reynolds

          came to the attorney’s home prior to his suicide and presented the attorney with an amended

          trust document that he “had made in his own handwriting.” The attorney wrote that the

          amendments named defendant as successor trustee, not plaintiff, and that Reynolds “assured

          [the attorney] that they represented his desire as the settlor and first trustee of the trust

          assets.”


                                                         7
       No. 1-13-2239


¶ 30          The attorney attached a copy of the 2012 amendment to his letter to plaintiff. The

          document is an exact copy of the original trust. As a result, the document bears Reynolds’

          initials on pages one through three, Reynolds’ signature on page four, and the original

          notarization from when Reynolds executed the document in 2006. However, certain words

          are crossed out in the body of the document. Where a provision or word is crossed out, a new

          word or provision is handwritten above.

¶ 31          Relevantly, wherever Coles’ name appears on a document, it is crossed over by hand, and

          “Rozlyn Taylor” is handwritten above. Additionally, in the fifth paragraph, the distribution of

          the remaining cash after expenses is modified. Both the names and respective shares of

          Lawell and Coles are crossed off. Handwritten above Lawell’s name are the words “10% to

          Devon Morris.” Handwritten above Coles’ name are the words “70% [to] Rozlyn Taylor.”

          Additionally, “20%” is handwritten above plaintiff’s original 10% share. 3 Thus, the changes

          appear to increase plaintiff’s share from 10 to 20%, give Lawell’s original 10% share to

          Devon Morris, and change the original “eighty percent to Cherie Coles” to “70% [to] Rozlyn

          Taylor.”

¶ 32          Finally, on the attached schedule of property, Reynolds’ checking account, money market

          checking account, two IRAs, and multiple savings bonds are crossed out. The word “gone” is

          handwritten next to each one. At the bottom of the page, different checking accounts and

          IRA accounts are handwritten. Last, “1996 Mercury Grand Marquee” is crossed out.

          Handwritten above is “1988 Oldsmobile.”




              3
                Unlike Lawell’s and Coles’ original shares, plaintiff’s original “10%” share is not
       crossed out.
                                                       8
       No. 1-13-2239


¶ 33                                        II. Pretrial Proceedings

¶ 34          On January 9, 2013, the trial court entered a temporary restraining order against

          defendant requiring her to refrain from taking any actions with respect to the trust. On

          February 11, 2013, the temporary restraining order was extended to March 20, 2013. On

          March 13, 2013, defendant filed her answer and affirmative defenses to plaintiff’s verified

          complaint.

¶ 35                                                III. Trial

¶ 36          On March 21, 2013, the trial court held a hearing to determine the validity of the 2012

          amendments. The trial court took the matter under advisement and directed the parties to

          prepare written closing arguments to be submitted by April 23, 2013. 4 Additionally, the trial

          court further extended the temporary restraining order until May 8, 2013.

¶ 37          In her written closing arguments, defendant argued that under the terms of the trust,

          plaintiff was never named successor trustee. Defendant argued that there were two conditions

          precedent to plaintiff becoming successor trustee: (1) Reynolds had to receive notice that

          Coles was unable to serve as successor trustee, and (2) Reynolds had to be unable to appoint

          a second trustee. While the first condition occurred when Reynolds received notice of Coles’

          passing, defendant argued, Reynolds was never unable to appoint a second trustee and in fact

          did appoint defendant as successor trustee with the 2012 amendments.

¶ 38          In her written closing arguments, defendant quoted the attorney’s testimony at trial, in

          which the attorney testified that plaintiff, “as a matter of fact, was never named successor

          trustee at all by Mr. Reynolds.” Additionally, defendant quoted the attorney as testifying that


              4
                 There are no transcripts of trial testimony on the record. However, defendant, in her
       written closing arguments, and the trial court, in its oral opinion, did reference and quote certain
       parts of the testimony, which we rely on.
                                                         9
       No. 1-13-2239


          Reynolds “never was [unable to appoint a successor trustee]. He was always able and did at

          the end [appoint defendant as successor trustee].”

¶ 39         Additionally, defendant argued that “the undisputed evidence at trial shows that Reynolds

          purposely reserved in his trust document the unfettered right to amend or revoke it.”

          (Emphasis in original.) Defendant further argued that the 2012 amendments were valid

          because they complied with the amendment clause set out in the original trust, which,

          according to defendant, placed no restrictions on Reynolds’ ability to amend the document.

¶ 40         In support of her argument that Reynolds intended to amend and did amend the trust with

          the 2012 amendment, defendant cited “evidence at trial” consisting of a transcript of a

          telephone message left by Reynolds on December 14 for the attorney, seeking an

          appointment “ ‘so [Reynolds] can come in and execute this [2012 amendment], get this out of

          the way.’ ” Defendant stated that, according to the attorney’s testimony at trial,“after receipt

          of [the December 14] telephone message, [the attorney] called Reynolds on Saturday,

          December 15, 2012.” Defendant cited the attorney as testifying that Reynolds “already”

          made the amendments at that point and wanted to “bring them by” the attorney’s home that

          day.

¶ 41         Defendant also argued that delivery was not required for a valid amendment and that the

          delivery provision in the amendment clause was only intended to apply to Reynolds’ removal

          of the successor trustee. In support of her argument, defendant pointed to the fact that

          Reynolds wrote into the trust a provision that the trust was to remain confidential and

          undisclosed to “anyone, including the successor trustee(s),” until his death. Defendant also

          cited the attorney’s testimony at trial that the delivery provision was placed in the trust to




                                                        10
       No. 1-13-2239


          provide Reynolds with a mechanism to remove Cherie Cole as successor trustee “should the

          parameters of that romance change.”

¶ 42          On May 7, 2013, defendant filed an emergency motion to strike certain pleadings filed by

          plaintiff. The motion alleged that, while the trial court received plaintiff’s written closing

          arguments, defendant never received a copy. 5

¶ 43          On May 9, 2013, the trial court issued its ruling. In its oral opinion, the trial court noted

          that the “facts are virtually uncontested” and that “there are two provisions of the Trust that

          are at the center of the dispute between the parties.” The first provision at issue is the

          succession clause, and the second provision at issue is the amendment clause.

¶ 44          Since Coles passed away during Reynolds’ lifetime, the trial court found that, “without a

          valid amendment to the Living Trust, Gerald McCarthy would be the appointed second

          successor trustee” under the succession clause. Thus, the trial court stated that “this case

          turns on” whether Reynolds properly amended the trust under the amendment clause.

¶ 45          Turning to what is required under the amendment clause, the trial court reviewed the

          attorney’s testimony at trial. The court stated:

                       “ [According to the attorney’s testimony], the omission of any requirement in the

                  trust instrument that any trust amendment be written, signed, notarized, or witnessed

                  *** reflect[s] Mr. Reynolds’ desire, and here’s the quote [from the attorney’s

                  testimony], ‘to be free and unfettered, with respect to his ability to amend the trust,

                  should he see fit.’ ”




              5
                Although there is an email in the record corroborating that the trial court did receive a
       copy of plaintiff’s written closing arguments, there is no copy of plaintiff’s closing arguments in
       the record.
                                                        11
       No. 1-13-2239


          Noting that the amendment clause concludes with the phrase “or as I otherwise may direct in

          writing,” the trial court rejected defendant’s argument that there were no restrictions on

          Reynolds’ ability to amend the trust. Therefore, the trial court found that, under the trust’s

          amendment clause, any amendment had to be in writing.

¶ 46          However, the trial court found no other restrictions under the trust’s amendment clause.

          In so doing, the trial court rejected plaintiff’s argument that in addition to a valid amendment

          being in writing, an amendment also had to be (1) delivered to the successor trustee and (2)

          newly signed with Reynolds’ signature. Concluding that delivery was not required, the court

          stated “it was either a misplaced comma in [the amendment clause] or the mistaken insertion

          of the power to remove the successor trustee in the same sentence regarding the power to

          amend or modify the trust that gave rise to this legal dispute.” 6 The court continued:

                       “I find it so unlikely that Mr. Reynolds meant for the second

                  comma to be placed where it was that I rule that the first provision

                  should be interpreted without that second comma. No notice to Cherie

                  Coles or anyone else named as successor trustee was required before

                  Mr. Reynolds could exercise his right amend the 2000 [sic] Living

                  Trust in writing.”

          In concluding that a signature was not required, the trial court found that “handwritten

          changes are equally reliable as a signature of the person making the changes” and that in any

          event, the trust was “already signed by Mr. Reynolds [in 2006], making it unnecessary that

          he sign the changes he directed in his own handwriting.”

              6
                Here, the trial court refers to the following portion of the amendment clause: “At any
       time during my life, I may amend or revoke this instrument or remove the successor trustee, by
       written notice delivered to the successor trustee ***.” (Emphasis added.)


                                                       12
       No. 1-13-2239


¶ 47         Accordingly, the trial court entered judgment in favor of defendant, finding that the 2012

          amendment is valid and that defendant is the rightful successor trustee. The court then

          dissolved the temporary restraining order.

¶ 48         On June 5, 2013, plaintiff filed a motion for reconsideration and for stay pending hearing.

          In the motion, plaintiff argued that the trial court was improperly “rewriting” the trust

          agreement when it disregarded the second comma of the amendment clause. Additionally,

          plaintiff argued that the trial court improperly considered the attorney’s testimony that

          Reynolds desired “to be free and unfettered with respect to his ability to amend his trust, as

          he should see fit.”

¶ 49         On June 14, 2013, the trial court denied plaintiff’s motion to reconsider.

¶ 50                                              ANALYSIS

¶ 51         Plaintiff appeals the trial court’s finding that a handwritten amendment to the trust

          naming defendant as the successor trustee is valid and enforceable. Plaintiff claims: (1) that

          during the last years of Reynolds’ life and at the time of his death, plaintiff was successor

          trustee; and (2) that the handwritten amendment to the trust appointing defendant as

          successor trustee is invalid as it neither complied with the requirements of the trust’s own

          amendment clause nor complied with the requirements for amendments under Illinois law.

          For the following reasons, we affirm.

¶ 52                                        I. Standard of Review

¶ 53         Plaintiff claims that we should review the trial court’s decision de novo. Eychaner v.

          Gross, 202 Ill. 2d 228, 252 (2002). Defendant, on the other hand, claims that we should

          review the trial court’s decision under the “manifest weight of the evidence” standard.




                                                       13
       No. 1-13-2239


          Eychaner, 202 Ill. 2d at 251 (citing Chicago Investment Corp. v. Dolins, 107 Ill. 2d 120, 124

          (1985)).

¶ 54          To the extent that we consider the construction and legal effect of a trust document, we

          review a trial court’s conclusions of law. Eychaner, 202 Ill. 2d at 252. In reviewing a trial

          court’s conclusions of law, our standard of review is de novo. Eychaner, 202 Ill. 2d at 252

          (citing Norskog v. Pfiel, 197 Ill. 2d 60, 70-71 (2001), and Woods v. Cole, 181 Ill. 2d 512, 516

          (1998)). De novo consideration means we perform the same analysis that a trial judge would

          perform. Dass v.Yale, 2013 IL App (1st) 122520, ¶ 33 (citing Khan v. BDO Seidman, LLP,

          408 Ill. App. 3d 564, 578 (2011)).

¶ 55          However, where a “trial court heard witness testimony and resolved conflicts of fact” and

          “where findings of fact depend on the credibility of witnesses, *** a reviewing court will

          defer to the findings of the trial court unless they are against the manifest weight of the

          evidence.” Eychaner, 202 Ill. 2d at 251 (citing Chicago Investment Corp., 107 Ill. 2d at 124).

          “A judgment is against the manifest weight of the evidence only when the opposite

          conclusion is clearly apparent.” In re Parentage of J.W., 2013 IL 114817, ¶ 55 (citing In re

          A.P., 2012 IL 113875, ¶ 17). In other words, under the manifest weight of the evidence

          standard, a reviewing court will overturn a trial court’s findings only “ ‘when [the] findings

          appear to be unreasonable, arbitrary, or not based on evidence.’ ” In re Kendale H., 2013 IL

          App (1st) 130421, ¶ 28 (quoting Bazydlo v. Volant, 164 Ill. 2d 207, 215 (1995)).

¶ 56                                      II. Principles of Construction

¶ 57          “In interpreting trusts, which are construed according to the same principles as wills, the

          goal is to determine the settlor's intent, which the court will effectuate if it is not contrary to

          law or public policy.” Citizens National Bank of Paris v. Kids Hope United, Inc., 235 Ill. 2d


                                                         14
       No. 1-13-2239


          565, 574 (2009) (citing First National Bank of Chicago v. Canton Council of Campfire Girls,

          Inc., 85 Ill. 2d 507, 513 (1981)). “General rules of construction of written instruments apply

          to the construction of trust instruments, whether they are contracts, deeds, or wills.” Storkan

          v. Ziska, 406 Ill. 259, 263 (1950).

¶ 58          “When the language of the document is clear and unambiguous, a court should not

          modify or create new terms.” Ruby v. Ruby, 2012 IL App (1st) 103210, ¶ 19 (citing Fifth

          Third Bank, N.A. v. Rosen, 2011 IL App (1st) 093533, ¶ 24). “However, where the language

          of a trust is ambiguous and the settlor's intent cannot be determined, a trial court may rely on

          extrinsic evidence to aid construction.” Ruby, 2012 IL App (1st) 103210, ¶ 19 (citing Rosen,

          2011 IL App (1st) 093533, ¶ 24). Language is ambiguous when it is reasonably susceptible to

          more than one meaning. Thompson v. Gordon, 241 Ill. 2d 428, 441 (2011).

¶ 59          Additionally, trusts may contain a latent ambiguity. Koulogeorge v. Campbell, 2012 IL

          App (1st) 112812, ¶ 24. “A latent ambiguity occurs where the language employed is clear

          and intelligible and suggests but a single meaning, but some extrinsic fact or extraneous

          evidence creates a choice among two or more possible meanings.” Koulogeorge, 2012 IL

          App (1st) 112812, ¶ 24 (citing Hays v. Illinois Industrial Home for the Blind, 12 Ill. 2d 625,

          628 (1958)). “If a petition to construe a will or trust states facts that, if proven, show a latent

          ambiguity, only then will a hearing with extrinsic evidence be held to determine the possible

          existence of a latent ambiguity as alleged.” Koulogeorge, 2012 IL App (1st) 112812, ¶ 24

          (citing In re Estate of Smith, 198 Ill. App. 3d 400, 402 (1990)).

¶ 60                                         III. Succession Clause

¶ 61          Plaintiff claims that, upon the death of Cherie Coles in 2007, he became successor trustee

          under the terms of the trust. The succession clause of the trust provides:


                                                        15
       No. 1-13-2239


                       “In the case of the resignation, refusal or inability to act of the

                   successor trustee appointed to act hereunder, notice should be provided

                   to me, if living, otherwise to the beneficiaries who shall appoint

                   another successor trustee. If such notice is received by me and I am

                   unable to then appoint a second successor trustee, I declare that Gerald

                   McCarthy *** is hereby appointed second successor trustee. In the

                   event that neither Cherie Coles nor Gerald McCarthy are able to serve

                   as successor trustees and I am unable to then appoint an alternative

                   second successor trustee, I appoint [my attorney] to serve in their

                   stead.” (Emphasis added.)

¶ 62          We are not persuaded by plaintiff’s argument that he became successor trustee upon

          Cherie Coles’ death. Under the plain language of the succession clause, plaintiff was to be

          appointed successor trustee if (1) Reynolds received notice that the successor trustee was

          unable to fulfill his or her duties, and (2) Reynolds was “unable to then appoint a second

          successor trustee.” By the express terms of the document, both conditions had to occur

          before plaintiff became successor trustee. While the first condition was satisfied when

          Reynolds received notice of Coles’ death, there is no evidence in the record that indicates

          Reynolds was unable to appoint a successor trustee before his own death. On the contrary,

          the 2012 amendment indicates that Reynolds intended to amend the trust to appoint

          defendant as successor trustee. Thus, under the plain language of the trust, plaintiff never

          became successor trustee, if the 2012 amendment appointing defendant as successor trustee is

          valid.




                                                          16
       No. 1-13-2239


¶ 63          As a result, the trial court was correct in stating that “without valid amendment to the

          Living Trust [appointing defendant as successor trustee], Gerald McCarthy would be the

          appointed second successor trustee,” and that “the ultimate issue here is whether the

          handwritten changes to the 2006 Living Trust constitute a valid amendment.” (Emphasis

          added.)

¶ 64                                IV. Requirements of Trust Amendments

¶ 65          We next consider what constitutes a valid amendment. Under Illinois law, “[i]f a method

          of exercising a power to modify is described in the trust instrument, the power can be

          asserted only in that manner.” Whittaker v. Stables, 339 Ill. App. 3d 943, 946 (2003) (citing

          Parish v. Parish, 29 Ill. 2d 141, 149 (1963)). In the present case, the amendment clause

          states:

                       “At any time during my life, I may amend or revoke this

                    instrument or remove the successor trustee, by written notice delivered

                    to the successor trustee, and if this instrument is completely revoked,

                    all trust property held by the trustee shall be transferred and delivered

                    in total and revert back to me as my personal and/or individual

                    property or as I otherwise may direct in writing.”

¶ 66          First, plaintiff claims that trial court improperly considered extrinsic evidence because the

          trust’s amendment clause is unambiguous. Second, plaintiff argues that, under the plain terms

          of the trust and Illinois law, a valid amendment requires (1) delivery to the successor trustee;

          (2) a written, separate, and formal legal document; (3) a signature that is an “original[,]

          separate[, and] recognized marking”; and (4) “an expressed intent or a clear expression of

          amending.” We consider each contention in turn.


                                                         17
       No. 1-13-2239


¶ 67                                A. Ambiguity and Extrinsic Evidence

¶ 68         Before we may consider what is required for a valid amendment, we must consider

          whether the trial court properly considered extrinsic evidence when it determined what

          constituted a valid amendment. Specifically, plaintiff argues that the trust unambiguously

          requires delivery to the successor trustee for an amendment to be valid and that, therefore,

          the trial court improperly considered the attorney’s testimony when it held that delivery was

          not required for a valid amendment.

¶ 69         Indeed, courts may not consider extrinsic evidence (i.e., evidence other than the language

          of the trust) if the language of the trust is unambiguous. Ruby v. Ruby, 2012 IL App (1st)

          103210, ¶ 19 (citing Rosen, 2011 IL App (1st) 093533, ¶ 24). “General rules of construction

          of written instruments apply to the construction of trust instruments, whether they are

          contracts, deeds, or wills.” Storkan v. Ziska, 406 Ill. 259, 263 (1950). Thus, “whether a [trust

          or] contract is ambiguous is a question of law,” which we review de novo. Central Illinois

          Light Co. v. Home Insurance Co., 213 Ill. 2d 141, 154 (2004) (citing Quake Construction,

          Inc. v. American Airlines, Inc., 141 Ill. 2d 281, 288 (1990)).

¶ 70         As noted, language is ambiguous when it is reasonably susceptible to more than one

          meaning. Thompson v. Gordon, 241 Ill. 2d 428, 441 (2011). Moreover, “[w]hen interpreting

          a trust, a court[] *** examin[es] the plain and ordinary meaning of the words used in the

          instrument within the context of the entire document.” Ruby, 2012 IL App (1st) 103210, ¶ 19

          (citing Fifth Third Bank, N.A. v. Rosen, 2011 IL App (1st) 093533, ¶ 23).

¶ 71         Within the context of the entire trust document, the amendment clause is reasonably

          susceptible to more than one meaning. The first reasonable meaning is that delivery is

          required to validate an amendment. However, this meaning becomes questionable when read


                                                       18
       No. 1-13-2239


          in light of the confidentiality provision in the final paragraph of the trust. The final paragraph

          states:

                       “It is my further intention that this document and its contents

                    remain confidential during my life and shall not be disclosed to anyone

                    including the successor trustee(s) named herein and the beneficiaries;

                    the original shall be kept in my possession and a duplicate of the

                    original shall be maintained by [my attorney] who, upon my death,

                    shall distribute copies to my successor trustee and the beneficiaries.”

          Defendant argues that, in light of Reynolds’ intention to keep the document confidential and

          undisclosed to “anyone, including the successor trustee(s)” during his lifetime, Reynolds

          intended the delivery provision to apply only to the removal of the successor trustee.

          Defendant argues that it is incongruous for Reynolds to have intended the delivery of

          amendments when he also intended that the trust remain confidential for the remainder of his

          life. We cannot say that this reading is unreasonable. Thus, as it is reasonably susceptible to

          more than one meaning, the amendment clause is ambiguous. Accordingly, the trial court

          properly considered extrinsic evidence to determine the requirements under the amendment

          clause.

¶ 72                                    B. Requirements for Amendment

¶ 73          We next consider whether the trial court erred when it found that the only requirement for

          valid amendments in the present case is that they be “in writing.” Plaintiff argues that, in

          addition to being in writing, the amendment clause requires valid amendments to be

          delivered to the successor trustee. Additionally, plaintiff argues that the trial court erred when

          it found that, as a matter of law, a “writing” (1) does not need to be a separate formal legal


                                                         19
       No. 1-13-2239


          document; (2) does not need to contain a signature; and (3) does not need to contain “an

          expressed[, i.e., explicitly stated,] intent or a clear expression of amending.” Finally, plaintiff

          argues that the trial court erred when it found that the formalities of prior amendments do not

          serve as binding models for subsequent amendments. We consider each of plaintiff’s

          arguments in turn.

¶ 74                                               1. Delivery

¶ 75         Plaintiff argues that, in addition to being in writing, the amendment clause requires the

          delivery of valid amendments to the successor trustee. As noted, the trial court considered

          extrinsic evidence by considering the attorney’s testimony in arriving at its finding that the

          amendment clause does not require delivery for a valid amendment. As a result, we must

          “defer to the findings of the trial court unless they are against the manifest weight of the

          evidence.” Eychaner, 202 Ill. 2d at 251 (citing Chicago Investment Corp., 107 Ill. 2d at 124).

          Under the manifest weight of the evidence standard, a reviewing court will overturn a trial

          court’s findings only “ ‘when [the] findings appear to be unreasonable, arbitrary, or not based

          on evidence.’ ” In re Kendale H., 2013 IL App (1st) 130421, ¶ 28 (quoting Bazydlo v. Volant,

          164 Ill. 2d 207, 215 (1995)).

¶ 76         We cannot say that the trial court’s finding is unreasonable, arbitrary, or not based on the

          evidence. Reynolds’ attorney testified that Reynolds wished to remain “free and unfettered”

          to amend the trust, and that the delivery provision was included to provide Reynolds a

          mechanism to remove Cherie Coles as successor trustee “should the parameters of

          [Reynolds’] romance [with Coles] change.” There is no evidence in the record that indicates

          that Reynolds intended to require delivery for valid amendments other than the trust language

          itself, which we have already determined to be ambiguous. As a result, the trial court’s


                                                        20
       No. 1-13-2239


          finding that delivery is not required for a valid amendment was not against the manifest

          weight of the evidence.

¶ 77                                 2. Legal Requirements of “Writings”

¶ 78         The trial court found that the amendment clause requires valid amendments to be “in

          writing.” The trial court rejected plaintiff’s argument that, where an amendment clause

          requires that a modification be in writing, “courts will interpret such language to require that

          the writing contain a signature and be in the form of a [separate] ‘formal legal document.’ ”

          The trial court also rejected plaintiff’s argument that courts require such writings to contain

          “an expressed [i.e., explicitly stated] intent or a clear expression of amending.” In reviewing

          a trial court’s conclusions of law, our standard of review is de novo. Eychaner, 202 Ill. 2d at

          252 (citing Norskog v. Pfiel, 197 Ill. 2d 60, 70-71 (2001), and Woods v. Cole, 181 Ill. 2d 512,

          516 (1998)). De novo consideration means we perform the same analysis that a trial judge

          would perform. Dass v.Yale, 2013 IL App (1st) 122520, ¶ 33 (citing Khan v. BDO Seidman,

          LLP, 408 Ill. App. 3d 564, 578 (2011)). We are not persuaded by plaintiff’s arguments and

          the authorities he cites are distinguishable from the case at bar.

¶ 79         First, to support his argument that the writing must be in the form of a “formal legal

          document,” plaintiff cites Northwestern University v. McLoraine, 108 Ill. App. 3d 310, 318

          (1982). In Northwestern, the trust at issue required amendments to be made with “ ‘an

          instrument in writing signed *** and delivered.’ ” Northwestern, 108 Ill. App. 3d at 313.

          Finding that the words “ ‘instrument in writing’ ” meant a “formal legal document,” the court

          explicitly considered what the decedent trustee believed the phrase to require. In so doing,

          the court considered three valid amendments made over a period of 11 years that the

          decedent trustee had made prior to the challenged amendment. Northwestern, 108 Ill. App.


                                                       21
       No. 1-13-2239


          3d at 318-19. In other words, the Northwestern court did not establish a general rule that

          where a trust requires an amendment to be made by an “instrument in writing,” that an

          amendment must be made by a formal, legal document. Rather, the decision in Northwestern

          considered the decedent trustee’s understanding of the phrase and the decedent’s past

          conduct to ascertain that understanding.

¶ 80          Northwestern also does not support plaintiff’s claim that where a trust requires an

          amendment to be “in writing,” courts will require that writing to contain a signature. Unlike

          Northwestern, the trust in the present case does not explicitly require valid amendments to

          contain a signature. Northwestern, 108 Ill. App. 3d at 313. Indeed, the Northwestern court

          based its finding that a signature was required on the express language of the trust itself.

          Northwestern, 108 Ill. App. 3d at 319.

¶ 81          Second, plaintiff argues that a valid amendment must contain an express intent to amend.

          In so doing, plaintiff appears to argue that an amendment must state in words that it is an

          “amendment,” and that crossing out provisions and writing above those provisions is

          insufficient to express an intent to amend. He argues that without such express intent, “no

          reasonable person would interpret the 2012 alleged amendment as an amendment” without

          resorting to extrinsic evidence. To support this claim, plaintiff cites the 1938 case of Barber

          v. Barber, 368 Ill. 215, 221 (1938).

¶ 82          This argument is unpersuasive. In Barber, the Illinois Supreme Court considered whether

          a decedent testator designated a particular document as his will. Barber, 368 Ill. at 220. After

          quoting the section of the statute that outlines the requirements for wills, the supreme court

          stated:




                                                       22
       No. 1-13-2239


                 “The foregoing section does not require any specific form of words in the drafting of

                 a will. An instrument in writing, irrespective of its informality, made with the

                 expressed intent of giving a posthumous disposition to a person's property is

                 testamentary in character, and, if duly executed, is entitled to admission to probate.

                 [Citations.] Neither a formal attestation clause nor even words in addition to the

                 signatures of the witnesses are prerequisites to a valid execution of a will. [Citations.]

                 A clearly expressed wish of the testator in his will is equivalent to a positive direction

                 or command. [Citation.]” (Emphases added.) Barber, 368 Ill. at 220-21.

          While the Barber court did state that “[a]n instrument in writing [requires an] expressed

          intent,” it did not prescribe how that intent must be expressed. Barber, 368 Ill. at 220. Indeed,

          the court reasoned that no “specific form of words” is required to express the intent that the

          document is a will. Barber, 368 Ill. at 220. Moreover, the Barber court’s reasoning

          depended entirely on the text of a statute not applicable to trust amendments. Barber, 368 Ill.

          at 220. Even if Barber was applicable to the trust at bar, no specific words would be required

          to demonstrate that a document is a trust amendment.

¶ 83         Therefore, the trial court did not err in the case at bar when it found that a “writing” (1)

          does not need to be a separate formal legal document; (2) does not need to contain a

          signature; and (3) does not need contain “an expressed[, i.e., explicitly stated,] intent or a

          clear expression of amending.”

¶ 84                             3. Previous Amendments as Binding Models

¶ 85         Finally, plaintiff also argues that the 2010 amendment “serves as the model for

          subsequent amendments.” (Emphasis added.) In support of this claim, he cites the




                                                        23
       No. 1-13-2239


          Northwestern court’s consideration of the decedent trustee’s prior amendments when it

          determined the requirements of a valid amendment. Northwestern, 108 Ill. App. 3d at 318-19.

¶ 86         While the Northwestern court did consider prior amendments in its determination of what

          constituted a valid amendment, the Northwestern court never held that prior amendments are

          binding models or the only evidence that trial courts may consider when determining the

          validity of subsequent amendments. Northwestern, 108 Ill. App. 3d at 318-19.

¶ 87         Accordingly, the trial court did not err when it found that the formalities of the 2010

          amendment were not required for the subsequent 2012 amendment to be valid.

¶ 88                                           CONCLUSION

¶ 89         In sum, (1) under the plain language of the trust, plaintiff did not become successor

          trustee upon the death of Cherie Coles because Reynolds was never incapable of appointing a

          second successor trustee; (2) the trial court properly considered extrinsic evidence since the

          trust’s amendment clause is ambiguous; (3) the trial court’s finding that valid amendments to

          this particular trust need to be “in writing,” but do not need to be delivered to the successor

          trustee was not against the manifest weight of the evidence; and (4) the trial court’s finding

          that valid amendments “in writing” for this trust do not need to be a separate formal legal

          document, do not need to contain a signature, do not need to contain an “express intent” of

          amending, and do not necessarily need to comply with the formalities of prior amendments

          was not erroneous.

¶ 90         Affirmed.




                                                       24